Opinion issued April 22, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-13-00967-CR
                              NO. 01-13-00968-CR
                            ———————————
                    TRAVIS MICHAEL POHL, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee


          On Appeal from the County Criminal Court at Law No. 11
                           Harris County, Texas
                  Trial Court Case No. 1883104, 1883105


                          MEMORANDUM OPINION

      Appellant, Travis Michael Pohl, has filed motions to dismiss each of these

appeals, in compliance with Texas Rule of Appellate Procedure 42.2(a). See TEX.

R. APP. P. 42.2(a). We have not issued a decision in the appeals.
      Accordingly, we reinstate these appeals, grant the motions, and dismiss the

appeals. See TEX. R. APP. P. 43.2(f). We dismiss any pending motions as moot.

                                 PER CURIAM
Panel consists of Chief Justice Radack and Justices Massengale and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2